It seems to me clear, and I think it is practically conceded, that the purported written contract entered into during the month of June, 1931, between the city and Mr. Shibley was ultra vires
the power of the city council; the current budget law making no provision therefor and no emergency existing. The claim thereafter filed by Mr. Shibley, based upon a quantum meruit, was for services rendered largely if not wholly during the year 1931, for which the city had no right to contract. Municipal corporations, in contracting for services or material, are held strictly within the limits of the authority vested in them by law, and, in my opinion, the allowance by the city of Mr. Shibley's claim, based upon alleged quantum meruit, and the inclusion in the 1932 budget of an item to pay the same, constitute an attempted evasion of the budget law, and should be held illegal and void.
Municipal corporations are sometimes held liable upon the ground of equitable estoppel, but that doctrine is sparingly applied, and should never be made the basis of a palpable evasion of the law regulating the contract responsibility of municipalities. If services can be rendered for, or material sold to, the city under some gentlemen's agreement that a claim may be later filed therefor and allowed and paid on the *Page 418 
basis of a quantum meruit, the statute may easily be circumvented, and claims which have no valid foundation in law may be paid wholly without statutory authority.
For these reasons, I dissent from the conclusion reached by the majority.